Corson, P. J.
This is an appeal from an order of the circuit court of Minnehaha county granling to the defendants leave to serve and file an amended answer. The facts and questions presented in this case for our determination are practically the same as those presented in the case of Murphy v. Plankinton Bank, handed down at this term, 18 S. D. 317, 100 N. W. 614, and was submitted upon substantially the same abstracts and briefs. For the reasons stated in the above-entitled case, the order of the circuit court is affirmed.